Case 2:20-cv-09091-PA-AS Document 63-5 Filed 08/23/21 Page 1 of 3 Page ID #:3136




                    EXHIBIT 7




                                                                                140
                                                                De Lilly Decl. Ex. 7
     Case 2:20-cv-09091-PA-AS Document 63-5 Filed 08/23/21 Page 2 of 3 Page ID #:3137

                                                                                                                                                                          7-23-2021
                                                                                                                                                                                    10.9.13	  
                                                                     Thrive	  Natural	  Care,	  Inc.	                                                    ALEX MCINTOSH
                                                                       Executive	  Overview	                                                           Shirley L. CSR No. 13784

                                                                                                                                                              Exhibit 65
OVERVIEW	  

Global	  consumer	  demand	  is	  strong	  for	  healthier	  personal	  care	  products.	  	  Thrive	  Natural	  Care,	  Inc.	  was	  
founded	  in	  2012	  to	  meet	  this	  demand	  in	  a	  fresh,	  compelling	  way:	  	  helping	  millions	  of	  people	  look	  and	  live	  
healthier	  via	  a	  truly	  original	  brand	  and	  social	  value	  proposition,	  at	  a	  masstige	  price.	  	  The	  company’s	  
experienced	  team	  has	  created	  its	  inaugural	  line	  of	  three	  distinctive	  natural	  care	  products	  for	  men,	  and	  now,	  
having	  completed	  a	  successful	  seed	  funding	  round,	  is	  targeting	  selected	  bricks	  &	  mortar	  and	  ecommerce	  
retailers	  for	  its	  market	  introduction	  4Q2013	  and	  wider	  market	  rollout	  in	  2014.	  

MARKET	  OPPORTUNITY	  &	  PRODUCT	  BENEFIT	  

Market	  demand	  for	  natural	  care	  products,	  in	  the	  USA	  and	  globally,	  has	  grown	  at	  a	  14%	  CAGR	  
since	  2005,	  and	  is	  projected	  to	  grow	  at	  10%+	  CAGR	  over	  the	  next	  five	  years.	  	  Two	  of	  the	  highest	  
growth	  sub-­‐sectors	  are	  male	  grooming	  and	  skin	  care.	  	  Rising	  concerns	  for	  health	  safety,	  greater	  
comfort	  buying	  and	  practicing	  good	  grooming,	  increasing	  regulation	  and	  retailer	  demand,	  and	  
growing	  concern	  about	  the	  hazards	  of	  synthetic	  chemicals	  have	  fueled	  this	  growth.	  	  And	  while	  
the	  natural	  care	  landscape	  is	  crowded	  with	  new	  entries,	  there	  is	  an	  attractive	  gap	  for	  brands	  
with	  distinctive	  identities	  and	  value	  propositions.	  	  
                                    Thrive’s	  first	  product	  line	  fills	  a	  significant	  market	  gap	  by	  offering	  men	  uniquely	  modern,	  
                                    authentic	  shave/facial	  grooming	  products	  totally	  free	  of	  harsh	  synthetic	  ingredients,	  in	  tastefully	  
                                    masculine	  packaging,	  at	  a	  reasonable	  price.	  	  Central	  to	  Thrive’s	  brand	  is	  its	  “born	  in	  Costa	  Rica”	  
                                    identity,	  which	  is	  manifest	  in	  its	  unique	  active	  botanical	  ingredients,	  distinctive	  formulations	  and	  
                                    innovative	  sourcing	  strategy	  that	  goes	  well	  beyond	  ‘giving	  back’	  to	  actually	  improve	  rural	  
                                    communities	  and	  landscapes.	  

GROWTH	  STRATEGY	  
Thrive	  has	  charted	  a	  three-­‐step	  retail	  growth	  strategy:	  	  first,	  in	  4Q2013,	  Thrive	  is	  piloting	  its	  
products	  at	  selected	  “bricks	  and	  mortar”	  stores	  plus	  a	  leading	  e-­‐commerce	  site.	  	  The	  
objective	  is	  to	  test	  Thrive’s	  value	  proposition	  and	  entire	  business	  model	  quickly	  and	  at	  low	  
cost	  (walk	  before	  running).	  	  Second,	  in	  1Q2014,	  Thrive	  will	  launch	  nationally	  via	  leading	  
natural	  grocery	  retailers	  and	  e-­‐commerce	  sites,	  establishing	  its	  brand	  reputation	  and	  
identity.	  	  Third,	  beginning	  in	  2015,	  Thrive	  will	  embark	  on	  an	  aggressive	  growth	  strategy	  
across	  several	  new	  retail	  channels,	  achieving	  economies	  of	  scale	  in	  manufacturing,	  
distribution	  and	  sales.	  	  The	  challenge	  in	  the	  personal	  care	  sector	  is	  not	  starting	  a	  company,	  it	  is	  scaling	  a	  company;	  thus	  
Thrive	  anticipates	  raising	  venture/private	  equity	  funding	  in	  years	  2-­‐4	  to	  fuel	  dramatic	  growth	  and	  establish	  a	  significant	  
market	  presence.	  

COMPETITIVE	  ADVANTAGES	  

(1) Thrive’s	  experienced	  team	  has	  more	  than	  85	  years	  of	  combined	  experience	  in	  the
competitive	  consumer	  package	  goods	  and	  personal	  care	  markets;	  	  (2)	  Thrive’s
distinctive	  combination	  of	  brand	  attributes	  appeal	  to	  a	  wider	  demographic	  of
consumers:	  	  born	  in	  and	  strongly	  associated	  with	  the	  world’s	  leading	  eco-­‐adventure
destination,	  unique	  plant	  ingredients	  that	  are	  healthier	  and	  more	  effective	  for	  skincare,
and	  a	  more	  compelling	  (non-­‐hippy)	  natural	  brand	  image.	  	  These	  attributes,	  when
combined	  with	  (3)	  Thrive’s	  seasoned	  leadership,	  allow	  the	  company	  to	  outperform
established	  or	  new	  entrant	  competitors.




                                                                                                                                                                      TNC00130-U
     Case 2:20-cv-09091-PA-AS Document 63-5 Filed 08/23/21 Page 3 of 3 Page ID #:3138
                                                                                                                                                                      10.9.13	  



FOUNDING	  TEAM	  

ALEX	  MCINTOSH,	  founder	  &	  CEO,	  22	  years	  successful	  leadership	  in	  CPG,	  media	  &	  environmental	  fields.	  
LAURA	  ARCE,	  Product	  Development,	  10	  years	  experience	  creating	  innovative	  personal	  care	  products	  in	  Costa	  Rica.	  
KIM	  JEFFERY,	  Investor	  and	  CPG	  Advisor,	  20	  years	  as	  CEO	  of	  Nestle’s	  fast	  growing	  water	  division.	  
RACHEL	  SHEINBEIN,	  Investor	  and	  Advisor,	  Partner	  CMEA	  Capital	  and	  angel	  investor.	  
JANE	  O’REILLY,	  Brand	  Marketing	  Advisor,	  Creative	  Marketing	  Director	  Travel+Leisure	  Magazine,	  Conde	  Nast,	  Time	  Inc.	  	  
JIM	  BOETTCHER,	  Investor	  and	  Financial	  Advisor,	  30+	  years	  as	  leading	  venture	  capitalist	  and	  banker	  in	  Silicon	  Valley,	  CA.	  
MARIO	  GARCIA,	  Sustainable	  Supply	  &	  Community	  Partnerships,	  15	  years	  experience	  as	  leading	  botanist	  and	  ecologist.	  




                                                                                                                                                         TNC00131-U
